Holmes, Judge,
delivered the opinion of the court.
The plaintiff recovered a judgment against the defendant before a justice of the peace, from which the defendant took an appeal to the Circuit Court of the county of Linn. The Circuit Court, on motion of the plaintiff, dismissed the appeal for the reason that there was no U. S. revenue stamp affixed to the certificate whereby the justice had certified the transcript to be a true copy of the record and proceedings before him. The certificate was dated October 15, 1863. The act of Congress then in force, on the subject of revenue stamps does not seem to have required stamps upon any other “legal documents” than a “ writ or other original process by which any suit is commenced in any court .of record.” (U. S. Statutes of 1861-2, p. 483.) Thé act of Congress of July 4,1864, only required a stamp on a “writ or other process of appeals from justices’ courts” to a court of record. This certificate is neither a writ or process of any kind. Nor does this certificate belong to the class or kind of certifi*287cates which were contemplated in another part of the same act (p. 484). It is a part of the legal proceeding in the cause; and the act of Congress by specifically naming under the head of “ legal documents ” as are subjects of revenue stamps the “writ or other original process” only, would seem very clearly to exclude any and all other parts of the legal proceedings in a cause. This will be sufficient to dispose of the question before us without our undertaking to inquire into the constitutionality of an act of Congress which seeks to impose a revenue tax upon the legal process of a State court: a question on which it is not necessary for us to express an opinion.
The judgment is reversed and the cause remanded.
Judge Wagner concurs ; Judge Lovelace absent.